Motion has been made to dismiss the appeal on the grounds (1) that the record was not filed in this Court *Page 551 
within six months after the rendition of the decree, and 2d no citation was served on appellee or her counsel within that period. Both these grounds were considered in Farrish v. Davis,124 Miss. 711, 86 So. 713, and held not to be good, in view of the fact that the appeal bond had been given in fulltime. The delay has been explained to the extent that, if not entirely satisfactory, has shown enough to escape the penalty of a dismissal.
Motion to dismiss overruled.